Name: 1999/551/EC: Commission Decision of 6 August 1999 amending Decision 1999/449/EC on protective measures with regard to contamination by dioxins of certain products of animal origin intended for human or animal consumption (notified under document number C(1999) 2692) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: deterioration of the environment;  health;  Europe;  animal product;  agricultural activity
 Date Published: 1999-08-07

 Avis juridique important|31999D05511999/551/EC: Commission Decision of 6 August 1999 amending Decision 1999/449/EC on protective measures with regard to contamination by dioxins of certain products of animal origin intended for human or animal consumption (notified under document number C(1999) 2692) (Text with EEA relevance) Official Journal L 209 , 07/08/1999 P. 0042 - 0049COMMISSION DECISIONof 6 August 1999amending Decision 1999/449/EC on protective measures with regard to contamination by dioxins of certain products of animal origin intended for human or animal consumption(notified under document number C(1999) 2692)(Text with EEA relevance)(1999/551/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market(1), as last amended by Directive 92/118/EEC(2), and in particular Article 9(4) thereof,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market(3), as last amended by Directive 92/118/EEC, and in particular Article 10(4) thereof,Whereas:(1) the Belgian Authorities have recently, following investigations, placed further pig and poultry farms under restriction;(2) the information now available indicates that poultry other than domestic fowl may have been exposed to contaminated feed;(3) it appears necessary to establish a provisional maximum level for PCBs in fresh pigmeat, beef meat and derived products, pending the generation of data to allow a scientific evaluation;(4) the testing provisions for certain products of animal origin for dioxins or polychlorinated bipheryls (PCBs) should also be applicable for live animals and hatching eggs;(5) the Belgian authorities have decided not to issue certification for trade or export to third countries on the basis of traceability, or to verify the status of consignments already in Member States or third countries, of live animals, hatching eggs or products until 31 August 1999;(6) in view of the difficulties which have arisen in connection with the tracing system used in Belgium, the application of the system should be suspended temporarily, as a precaution, for bovine animals, pigs and poultry and for products derived from them;(7) Commission Decision 1999/449/EC of 9 July 1999 on protective measures with regard to contamination by dioxins of certain products of animal origin intended for human or animal consumption(4) should be amended accordingly;(8) the provisions of this Decision should be reviewed before 31 August 1999 to take account of developments;(9) the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Decision 1999/449/EC is amended as follows:1. The introductory part of Article 1(1)A is replaced by the following: "Belgium shall prohibit the placing on the market, including distribution to the final consumer, the trade and the export to third countries, of the products listed below which are intended for human or animal consumption and are derived from poultry, pigs and bovine animals reared in Belgium from 15 January 1999."2. Article 1(3) is replaced by the following: "Belgium shall prohibit the placing on the market, the trade and the export to third countries of pigs and bovine animals, live poultry reared from 15 January 1999 or hatching eggs laid by those poultry, and of, unless the animals have not been reared and the eggs have not been produced in holdings placed under restrictions by the Belgian authorities, or unless the animals or the hatching eggs come from a homogenous group and the results of analysis on representative samples of these animals or hatching eggs have demonstrated that they are not contaminated with dioxin, or that it does not contain PCBs in excess of the maximum levels set out in Annex A."3. Article 2(2) is replaced by the following: "For the purpose of intra-Community trade and export to third countries, the appropriate health certificate accompanying each consignment of live poultry and hatching eggs derived therefrom, of Belgian origin, must be accompanied by an official declaration signed by the Belgian competent authority as laid down in Annex C."4. Article 4 is replaced by the following: "Upon request of a Member State or of a third country which has received products referred to in Article 1 (1)(A) or live animals or hatching eggs referred to in Article 1(3), Belgium, where it has such information, shall provide a declaration on the status of the holding of origin in accordance with the model set out in Annex E."5. Annexes A to E are replaced by the texts in the Annex to this Decision.Article 2This Decision shall be reviewed before 31 August 1999, notably on the basis of information to be submitted by the Belgian authorities.Pending the outcome of this review Belgium shall only issue the certification provided for in Article 2 of Decision 1999/449/EC on the basis of analytical results, and shall not issue the certification provided for in Article 4 of Decision 1999/449/EC.Article 3This Decision is addressed to the Member States.Done at Brussels, 6 August 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 395, 30.12.1989, p. 13.(2) OJ L 62, 15.3.1993, p. 49.(3) OJ L 224, 18.8.1990, p. 20.(4) OJ L 175, 10.7.1999, p. 70.ANNEXAnnexes A to E of Decision 1999/449/EC are replaced by the following: "ANNEX AMaximum levels for PCBs for certain products listed in Article 1(1)>TABLE>" "ANNEX B>PIC FILE= "L_1999209EN.004502.EPS">>PIC FILE= "L_1999209EN.004601.EPS">" "ANNEX C>PIC FILE= "L_1999209EN.004702.EPS">" "ANNEX D>PIC FILE= "L_1999209EN.004802.EPS">" "ANNEX E>PIC FILE= "L_1999209EN.004902.EPS">"